Citation Nr: 0907819	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-32 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Graves disease.

2.  Entitlement to service connection for residual 
hypothyroidism, to include as a result of exposure to 
herbicides.

3.  Entitlement to service connection for headaches, to 
include as secondary to Graves disease or residual 
hypothyroidism.

4.  Entitlement to service connection for a bilateral eye 
disorder, to include ptosis and diplopia, to include as 
secondary to Graves disease or residual hypothyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 
1974, from April 1987 to October 1987, and from January 2002 
through September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran was afforded a Board 
hearing, held by the undersigned, in November 2007.  A copy 
of the hearing transcript has been associated with the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets further delay, additional 
development is necessary prior to the adjudication of the 
Veteran's claims.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

Regarding the Veteran's claims for entitlement to service 
connection, the medical evidence shows diagnoses and 
complaints for each claimed disorder.  Although the Veteran 
was afforded VA examinations in September 2004 and April 
2007, the examiners may not have had access to the Veteran's 
complete medical record.  Further, the examiners did not 
opine as to whether the Veteran's headache disorder or eye 
disorder, to include ptosis and diplopia, may have preexisted 
his last period of service, and, if so, whether either 
disorder was permanently aggravated beyond its normal 
progression as a result of that service.  Therefore, a VA 
opinion should be obtained based on the complete evidentiary 
record.  Regarding the Veteran's claims for service 
connection for Graves disease and residual hypothyroidism, as 
well as for headaches and eye disorder, to include ptosis and 
diplopia, the examiner should indicate whether each disorder 
preexisted any period of active service.  If so, the examiner 
should opine as to whether any claimed, preexisting disorder 
was permanently aggravated beyond its normal progression as a 
result of the Veteran's military service.  If not, then the 
examiner should opine as to whether any disorder is directly 
related to service, or to another claimed disorder.  The 
Board directs the examiner's attention to a VA outpatient 
report dated June 15, 2001, as well as private medical 
reports and service treatment records.

As noted above, the Veteran's medical record may be 
incomplete.  The Board notes that the complete VA outpatient 
treatment record from the Daytona Beach, Florida VA Medical 
Center (VAMC) may not be complete, as records from June 2001 
through January 2002 are not associated with his claims file.  
Although the Veteran's file does contain VA treatment records 
from the Daytona Beach VAMC, outstanding records may yet 
exist.  Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

Further, in June 2001, the Veteran noted the existence of 
other, prior records, possibly private, to include lab 
results from December 2000.  See VA outpatient report, June 
15, 2001.  However, these results are not present within the 
Veteran's claims file.  As such, all private treatment 
records should be obtained, to the extent available.  

Finally, the Board notes that the Veteran has not received 
proper notice as per the Veterans Claims Assistance Act of 
2000 (VCAA) with regard to his claims for secondary service 
connection.  On remand, the RO should issue corrective notice 
which provides all necessary information with which to 
substantiate a claim for secondary service connection with 
regard to the issues of hypothyroidism, headaches, and a 
bilateral eye disorder to include ptosis and diplopia.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the Veteran a 
corrective VCAA notice letter under 38 
C.F.R. § 3.310.  The letter should 
include the criteria necessary to 
substantiate a claim for secondary 
service connection.

2.  The RO/AMC should contact the Daytona 
Beach VAMC and request copies of all of 
the Veteran's treatment records, with a 
focus on records from June 2001 through 
January 2002.  If any of the pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims file.  

3.  Ask the Veteran to complete a 
release form for any private provider 
who treated him for any of his claimed 
disorders between 1998 and 2002, if 
any, authorizing VA to request his 
records for treatment, to include lab 
results conducted in December 2000.

4.  Following the receipt of these 
records, if available, the RO should 
obtain a VA opinion to determine the 
nature and etiology of all disorders 
currently on appeal, to include 
manifestations thereof throughout the 
course of each disorder.  
Manifestations of each disorder should 
be noted before, during, and after the 
Veteran's final period of service.  The 
claims folder must be made available to 
the examiner for review and the 
examination report must indicate 
whether such review was accomplished, 
to include a VA outpatient report dated 
June 15, 2001, all service treatment 
records, private treatment records, and 
any additional records from any private 
providers and/or the Daytona Beach 
VAMC.  After examination and review of 
the claims folder, the examiner should 
address the following:

a)	Opine as to whether the Veteran's 
Graves disease, and/or his 
residual hypothyroidism, 
preexisted his period of active 
service.

*	If not, is it at least as 
likely as not that either 
disorder is etiologically 
related to the Veteran's 
periods of active service, 
to include exposure to 
herbicides?

*	If so, did either disorder 
permanently increase in 
severity beyond normal 
progression during any 
period of active service?

b)	Opine as to whether the Veteran's 
headache disorder preexisted 
service.

*	If not, is it at least as 
likely as not that a 
headache disorder is 
etiologically related to 
the Veteran's periods of 
active service, or to the 
Veteran's Graves disease 
and/or residual 
hypothyroidism?

*	If so, did the disorder 
permanently increase in 
severity, beyond its 
normal progression, during 
his period of active 
service?

c)	Opine as to whether the Veteran's 
bilateral eye disorder preexisted 
service.

*	If not, is it at least as 
likely as not that a 
bilateral eye disorder is 
etiologically related to 
the Veteran's periods of 
active service, or to the 
Veteran's Graves disease 
and/or residual 
hypothyroidism?

*	If so, did the bilateral 
eye disorder permanently 
increase in severity, 
beyond its normal 
progression, during his 
period of active service?

The claims file must be made available to the 
examiner(s) and the examiner(s) should 
indicate in his/his report whether or not the 
claims file was reviewed.  A rationale for 
any opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

5.  The AMC should then readjudicate the 
claims for service connection in light of 
all of the evidence of record on the 
merits.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
the issue or issues on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




